— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated November 26, 1982, which affirmed a determination of the State Division of Human Rights dismissing petitioner’s complaint for lack of probable cause. Order confirmed and proceeding dismissed, without costs or disbursements. On the record considered as a whole, there exists sufficient evidence to support the determination of the State Division of Human Rights that the Y.M.C.A. of Greater New York Prospect Park-Bay Ridge Branch did not engage in any unlawful discriminatory practice on the basis of sex. Damiani, J. P., Weinstein, Niehoff and Boyers, JJ., concur.